UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-8068



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JIMMY SPENCER, JR.,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.    James C. Fox,
Senior District Judge. (2:05-cr-00021-F; 2:06-cv-42-F)


Submitted:   June 21, 2007                  Decided:   June 26, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmy Spencer, Jr., Appellant Pro Se.   Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jimmy Spencer, Jr., seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2000) motion and

denying his Fed. R. Civ. P. 59(e) motion for reconsideration.            The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.      28 U.S.C. § 2253(c)(1) (2000).        A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner   satisfies    this   standard    by

demonstrating    that   reasonable   jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.      Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).        We have

independently reviewed the record and conclude that Spencer has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                DISMISSED




                                 - 2 -